873 F.2d 1437Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard CAREY, Plaintiff-Appellant,v.Michael MAGNUM, Sheriff;  Dickie Lilly, Chief Jailer,Individually and in their official capacities,Defendants-Appellees.
No. 89-7518.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 8, 1989.Decided:  April 14, 1989.

Richard Carey, appellant pro se.
Lawrence R. Frail (Prosecuting Attorney's Office), for appellees.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Carey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carey v. Magnum, C/A No. 89-4 (S.D.W.Va. Jan. 3, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.